DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.
 Status of claims
Claims 1, 2, 4-10, 1214, 16-30 as amended on 11/10/2020 are pending. 
Claims 12-14, 16 and 25-28 were been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 2/18/2020. In response to the office action, please, cancel withdrawn and non-examined claims. 
Claims 1, 2, 4-10, 17-24, 29 and 30 as amended on 11/10/2020 are under examination in the instant office action.
Claim Rejections - 35 USC § 112
Indefinite
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites designation of 2 claimed strains (10D and DBV201) by their internal designation which creates ambiguity in the claims. For example, the strains disclosed in this application could be designated by some other arbitrary means, or the assignment of the strain names could be arbitrary changed to designate other strains. If either event occurs, one’s ability to determine the metes and bounds of the claims would be impaired. See In re Hammack, 427 F.2d 1378, 1382; 166 USPQ 204,208 (CCPA 1070). 
Amendment of the claims to refer to the deposit accession number of the claimed strains in culture collection IDA status under Budapest Treaty would obviate this rejection. In alternative, it is suggested to delete theses strains. 
				               Deposit
	Claim 20 is  rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claim 20 requires one of ordinary skill in the art to have access to a specific microorganism Cyanidioschyzon merole strain 10D and Cyanidioschyzon merole strain 
	The rejection may be overcome by establishing that each microorganism identified is readily available to the public and will continue to be so for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer, or by an acceptable deposit as set forth herein.  See 37 CFR 1.801-1.809. 
	If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or a statement by an attorney of record over his/her signature and registration number, stating that the deposit has been made under the Budapest Treaty and that all restrictions imposed by the depositor on availability to the public of the deposited material will be irrevocably removed upon issuance of the patent would satisfy the deposit requirement. See 37 CFR 1.808.
	In addition, the copies of deposit receipts are required as an evidence of viability of the claimed strains upon both deposit and acceptance by collection with IDS status under terms of the Budapest Treaty.
                                                         Scope 
Claims 1, 2, 4-10, 17-20, 22-24, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being using URA that is Galdieria including Galdieria sulphuraria including strain UTEX 2919, does not reasonably provide enablement for using Cyanidioschyzon and Cyanidium. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Nature of the invention is directed to an efficient exploitation of dairy industry co-products such as lacteal permeates of milk for production of biomass rich in proteins pigments useful for foods (page 2).
Breadth of the claims is directed to the use of any and all unicellular red algae “URA” (claim 1) including URA belonging to class Cyanidiophyceae including genera and/or species of Cyanidioschyzon and Cyanidium and Galdieria (claims 17-20) for producing their biomass on a carbon/carbohydrate source (lacteal permeate with sugars lactose, glucose, etc), thereby, under heterotrophic condition (claim 1) and/or under mixotrophic condition with illumination (claim 5).
However, the state of prior art demonstrates unpredictability  over the whole scope of the claims because red microalga (claimed URA) belonging to Cyanidioschyzon are obligate photoautotrophic organisms (see Barbier page 463, col. 2, lines 1-11) and both algae belonging to Cyanidioschyzon and to Cyanidium are not capable of mixotrophic growth (see Albertano at table 3, last line). Thus, not all URA as claimed might be reasonably used in the claimed method. 
Amount of guidance and working examples of instant as-filed specification is limited to the use of a representative of Galdieria including Galdieria sulphuraria strain 
The specification does not describe other representatives of whole claimed entity “URA” that are capable to grow on lacteal permeate with lactose under heterotrophic condition (claim 1) and/or under mixotrophic condition with illumination (claim 5). The specification does not describe the use of Cyanidioschyzon and to Cyanidium in the method as claimed. 
Moreover, the state of prior art teaches that physiological features of various URA are strain specific; for example: see Albertano et al. at page 139, col. 2, last par., line 10.
Furthermore, Alberto discloses that taxonomic assignment of representatives of claimed “URA” is rather problematic and highly artificial; and that Gardieria is unlikely to be in the same group (class or family) with of Cyanidioschyzon and (see Alberto page 141) as encompassed by claims 1 and 17-20.   
	Therefore, neither specification nor the prior art can be said to support the enablement of the claims over their whole breath. 
	Undue experimentation would be required to practice the invention as claimed due to the amount of experimentation necessary because of the limited amount of guidance and limited number of working examples in the specification, the nature of the invention, the state of the prior art, breadth of the claims and the unpredictability of the art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4-10, 17-24, 29 and 30 as amended are rejected under 35 U.S.C. 103 as being unpatentable over Abreu et al (IDS reference; Bioresource Technology, 2012, 118, pages 61-66), Tischendorf et al (Eur. J. Phycol., 2007, 42(3), pages 243-251), Barbier et al. (Plant Physiology, 2005, Vol. 137, pages 460-474) and Bumback  et al. (Appl Microbiol Biotechnology, 201, 91, pages 31-46).
The cited reference by Abreu teaches a mixotrophic cultivation of microalga using industrial dairy waste such as lacteal permeate or whey permeate from cheese production (including unhydrolyzed whey permeate with lactose and galactosidase-hydrolyzed whey permeate with glucose and galactose). In the cited method of Abreu the initial concertation of lactose in the whole whey permeate is 10 g/l, same for total carbon sources including glucose (page 62, table 1) and the biomass produced is 3.58 g/L (table 2). 
The cited method of Abreu comprises using microalgae is Chlorella vulgaris for making biomass with proteins and lipids. The cited reference by Abreu does not discloses the use of Galdieria sulphuraria for culturing on industrial dairy waste such as lacteal permeate.
However, it is known that Galdieria sulphuraria can be cultured on a wide variety of organic carbon sources including purified lactose in amount at least 12.5 mM (see Tischendorf at abstract and page 244, col. 1, par. 3); that Galdieria sulphuraria possesses enzyme galactosidase (see Barbier, table 1) for hydrolysis of whole whey Galdieria sulphuraria can provide for high density biomass of about 110-116 g/L with phycocyanin when cultured on various carbon sugars (see Bumback,  table 3).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute microalga Galdieria sulphuraria for microalga Chlorella in the method of Abreu with a reasonable expectation of success in culturing and harvesting large amounts of microalgal biomass grown on industrial waste lacteal permeate because Galdieria sulphuraria can be cultured on a wide variety of organic carbon sources comprising lactose, because  Galdieria sulphuraria possesses enzyme galactosidase for hydrolyzing lactose in whey permeate and because  Galdieria sulphuraria can provide for high density biomass. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Response to Arguments
Applicant's arguments filed on 11/10/2020 have been fully considered but moot in view of new grounds of rejections. 
Claim rejection under 35 U.S.C. 102 (a) (1) as being anticipated by Tischendorf et al (Eur. J. Phycol., 2007, 42(3), pages 243-251) has been withdrawn because the 
No claims are allowed in the instant office action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
April 13, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653